In re application of							:
Mingrong Zhao								:		
Serial No. 16/563,878							:	DECISION ON
Filed:	September 08, 2019 						:	PETITION
For:  AIR FILTER HAVING PULLING ELEMENTS				:

This is a decision on the Petition filed under 37 CFR 1.181 to withdraw the finality of the Office Action mailed on September 29, 2021.    

A Non-final Office Action was mailed on June 29, 2021. The Applicant filed a response to this Office Action on July 26, 2021. A Final Rejection followed on September 29, 2021. The present petition was timely filed on October 09, 2021 requesting that the finality of the September 29, 2021 be withdrawn.

Petitioner argues that the Final Rejection of September 29, 2021 contained new grounds of rejections for claims 4-6 and 18 that were not necessitated by amendment.

The Non-final Office Action of June 29, 2021 set forth a prior art rejection over claims 4-6 under 35 USC 103 over Sundet. The Non-final Office Action did not have any rejections for claim 18. The response of July 26, 2021 did not amend any of claims 4-6 and 18. The Final Rejection included a new prior art rejection over claims 4-6 under 35 USC 103 over Sundet in view of Davis. The Final Rejection is unclear as to whether claim 18 is rejected over prior art or allowed. Specifically, claim 18 is not included in any of the prior art rejections (see paragraphs 3 and 12) nor is claim 18 listed as an allowable claim (see paragraph 15 and item (6) of the PTO-326). It is noted that claim 18 is mentioned in paragraph 13 under the 35 USC 103 rejection of claims 4-6 over Sundet in view of Davis. Further, the status of claims 12, 15-17, and 22-24 are unclear in the Final Rejection, as these claims do not appear to be rejected or allowed.

MPEP 706.07(a) states that:
A second or any subsequent action on the merits in any application…may not be made final if it contains a new ground of rejection…unless the new ground of rejection was necessitated by an amendment to the claims or as a result of information submitted in an information disclosure statement…

Since the new rejection for claims 4-6 was not necessitated by an amendment to these claims, it is agreed that the finality of the September 29, 2021 Office Action was premature. 

Accordingly, this petition is GRANTED and the finality of the September 29, 2021 Office Action is withdrawn. 






In addition, since the status of claims 12, 15-18, and 22-24 are unclear in the Final Rejection, this decision also vacates the September 29, 2021 Office Action. 

Upon the mailing of this decision, this application will be forwarded to the Examiner in order for a corrected Office Action that resolves the status of claims 12, 15-18, and 22-24 to be issued. An updated Examiner’s Office Action will follow in due course. 





/Keith D. Hendricks/
_____________________________      
Keith D. Hendricks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

bc

Chen-Chi Lin1119 Quail Creek CircleSan Jose CA 95120